USCA11 Case: 20-14757    Date Filed: 11/10/2021   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14757
                 Non-Argument Calendar
                 ____________________

LEONSO OQUELI REYES-GAMES,
DENIA MARILU LOPEZ-PONCE,
KEVIN NAHUN REYES-LOPEZ,
JONATHAN OQUELLY REYES-LOPEZ,
DANNA MARILU REYES-LOPEZ,
                                                   Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                  Respondent.
USCA11 Case: 20-14757        Date Filed: 11/10/2021      Page: 2 of 12




2                       Opinion of the Court                 20-14757

                     ____________________

              Petition for Review of a Decision of the
                   Board of Immigration Appeals
                     Agency No. A203-627-782
                     ____________________



Before JILL PRYOR, NEWSOM, and EDMONDSON, Circuit Judges.


PER CURIAM:


        Leonso Reyes-Games, his wife, and the couple’s three minor
children (“Petitioners”) -- all natives and citizens of Honduras -- pe-
tition for review of the order by the Board of Immigration Appeals
(“BIA”) affirming the decision of the Immigration Judge (“IJ”). The
IJ’s decision denied Petitioners’ motion to reopen and to rescind
orders of removal issued in absentia. No reversible error has been
shown; we dismiss the petition in part and deny the petition in part.
       Petitioners entered the United States near Del Rio, Texas on
3 June 2019. The following day, the Department of Homeland Se-
curity (“DHS”) issued Notices to Appear -- notices charging each
Petitioner as removable under INA § 212(a)(6)(A)(i), for being pre-
sent in the United States without being admitted or paroled. Dur-
ing processing, Petitioners told DHS officials they intended to
USCA11 Case: 20-14757       Date Filed: 11/10/2021   Page: 3 of 12




20-14757              Opinion of the Court                       3

reside at 30 Old Holcomb Bridge Way, Roswell, Georgia 30076.
Petitioners’ NTAs listed the 30 Old Holcomb Bridge Way address
as Petitioners’ current address.
       The NTAs specified no date or time for Petitioners’ hearing
before the IJ; the NTAs provided only that Petitioners were re-
quired to appear at “a date to be set” and “a time to be set.” In a
paragraph with the heading “Failure to appear,” the NTAs pro-
vided this language:
              You are required to provide the DHS, in writ-
      ing, with your full mailing address and telephone
      number. You must notify the Immigration Court im-
      mediately by using Form EOIR-33 whenever you
      change your address or telephone number during the
      course of this proceeding. You will be provided with
      a copy of this form. Notices of hearing will be mailed
      to this address. If you do not submit Form EOIR-33
      and do not otherwise provide an address at which you
      may be reached during proceedings, then the Gov-
      ernment shall not be required to provide you with
      written notice of your hearing. If you fail to attend
      the hearing at the time and place designed on this no-
      tice, or any date and time later directed by the Immi-
      gration Court, a removal order may be made by the
      immigration judge in your absence, and you may be
      arrested and detained by the DHS. (emphasis added)
USCA11 Case: 20-14757       Date Filed: 11/10/2021    Page: 4 of 12




4                      Opinion of the Court               20-14757

       Certificates of service at the bottom of the NTAs indicated
that the NTAs were served in person and that Petitioners were pro-
vided with oral notice in Spanish of the consequences of failing to
appear.
       The immigration court later sent Petitioners a Notice of
Hearing, giving notice that the master hearing before the immigra-
tion court was scheduled for 12 December 2019. The Notice of
Hearing was sent by regular mail to Petitioners at the 30 Old Hol-
comb Bridge Way address.
      Petitioners failed to appear at the 12 December hearing. The
IJ conducted the hearing in absentia and ordered Petitioners re-
moved to Honduras.
       On 27 January 2020, Petitioners (through their lawyer)
moved to reopen the proceedings and to rescind the IJ’s in absentia
order. Petitioners argued that they never received proper notice of
the hearing and that their failure to appear was due to “exceptional
circumstances” beyond their control. Petitioners said they re-
ported their change of address to the United States Immigration
and Customs Enforcement (“ICE”) (an agency within DHS) and
believed mistakenly that ICE was the same entity as the immigra-
tion court. Petitioners said they acted with due diligence in filing
their motion to reopen, checked in with ICE as required, and had
an incentive to appear at the hearing because they planned to file
applications for immigration relief. Petitioners also moved to reo-
pen under the IJ’s sua sponte authority.
USCA11 Case: 20-14757        Date Filed: 11/10/2021     Page: 5 of 12




20-14757               Opinion of the Court                         5

       In an affidavit attached to the motion to reopen, Reyes-
Games attested that -- although he reported initially that his family
would be living at 30 Old Holcomb Bridge Way -- he later found
that address unsuitable. Petitioners, instead, moved into an apart-
ment located at 146 Old Holcomb Bridge Way, Roswell, Georgia
30076. Reyes-Games said that -- during his visit to the ICE office
on 2 July 2019 -- he “let the deportation officer know” about his
new address. Reyes-Games said he believed that ICE and the Im-
migration Court were the same entity and did not realize he
needed to update his address with both organizations.
       Petitioners also attached a draft application for asylum, with-
holding of removal, and for relief under the United Nations Con-
vention Against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment. Petitioners sought relief based on a fear
of future harm by members of the Mara 18 gang: a gang that Peti-
tioners say had killed several members of their family and had
threatened to kill Petitioners.
        The IJ denied Petitioners’ motion to reopen. The IJ found
that -- despite Reyes-Games’s having personal notice of his obliga-
tion to update the immigration court with his family’s current ad-
dress and the consequences for failing to appear -- Reyes-Games
admitted he never filed a Form EOIR-33 or otherwise updated his
address with the immigration court. The IJ concluded that Peti-
tioners had failed to overcome the presumption of proper service
that attached based on evidence that the Notice of Hearing was
sent by regular mail to Petitioners’ last known address.
USCA11 Case: 20-14757       Date Filed: 11/10/2021    Page: 6 of 12




6                      Opinion of the Court               20-14757

       The IJ also concluded that Petitioners failed to establish
prima facie eligibility for immigration relief because violence and
threats by the Mara 18 constituted no persecution on account of a
statutorily-protected ground. The IJ concluded further that Peti-
tioners had demonstrated no “exceptional circumstances” that
would justify a sua sponte reopening of the proceedings.
      The BIA adopted and affirmed the IJ’s decision. This appeal
followed.
       Because the BIA adopted expressly the IJ’s decision, we re-
view both decisions. See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799
(11th Cir. 2016). We review for abuse of discretion the denial of a
motion to reopen immigration proceedings. See Jiang v. U.S. Att’y
Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). “Our review is limited
to determining whether the BIA exercised its discretion in an arbi-
trary or capricious manner.” Id.
       We review administrative fact determinations under the
“highly deferential substantial evidence test” under which “we
view the record evidence in the light most favorable to the agency’s
decision and draw all reasonable inferences in favor of that deci-
sion.” See Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.
2004) (en banc). The agency’s factual findings are considered “con-
clusive unless a reasonable factfinder would be compelled to con-
clude to the contrary.” Lonyem v. U.S. Att’y Gen., 352 F.3d 1338,
1340 (11th Cir. 2003).
USCA11 Case: 20-14757        Date Filed: 11/10/2021     Page: 7 of 12




20-14757               Opinion of the Court                         7

        A noncitizen who fails to attend his removal proceeding is
subject to removal in absentia if the government “establishes by
clear, unequivocal, and convincing evidence” that the noncitizen is
removable and was provided with written notice of the proceed-
ing. See 8 U.S.C. § 1229a(b)(5)(A); Contreras-Rodriguez v. U.S.
Att’y Gen., 462 F.3d 1314, 1317 (11th Cir. 2006). An in absentia
order of removal may, however, be rescinded upon a motion to
reopen if the noncitizen demonstrates that he received no notice of
the removal proceeding or that he failed to appear due to “excep-
tional circumstances.” 8 U.S.C. § 1229a(b)(5)(C)(i)-(ii).
       About notice, we have said that “a mailing to the last known
address is sufficient to satisfy [the government’s] duty to provide
an alien with notice of a deportation proceeding.” See United
States v. Zelaya, 293 F.3d 1294, 1298 (11th Cir. 2002); see also 8
U.S.C. § 1229a(b)(5)(A) (providing that “written notice by the At-
torney General shall be considered sufficient . . . if provided at the
most recent address provided under” 8 U.S.C. § 1229(a)(1)(F)). A
notice sent to the noncitizen’s last known address is also sufficient
to satisfy due process. Dominguez v. U.S. Att’y Gen., 284 F.3d
1258, 1260-61 (11th Cir. 2002).
       When a noncitizen moves to reopen based on a claim that a
notice sent by regular mail was never received, he must present
evidence sufficient to overcome the presumption of delivery that
attaches to notices sent by regular mail. See Matter of C-R-C-, 24
I. & N. Dec. 677, 679 (BIA 2008) (noting that the presumption of
delivery when notice is sent by regular mail “is weaker than the
USCA11 Case: 20-14757        Date Filed: 11/10/2021     Page: 8 of 12




8                      Opinion of the Court                 20-14757

presumption applied to delivery by certified mail”); Matter of M-R-
A-, 24 I. & N. Dec. 665, 673-74 (BIA 2008) (same). In determining
whether the noncitizen has rebutted sufficiently the presumption
of delivery, the IJ considers all pertinent evidence, which may in-
clude (1) affidavits from the noncitizen and others with knowledge
about whether notice was received; (2) evidence “that the respond-
ent had an incentive to appear,” such as an earlier-filed affirmative
application for relief; (3) the noncitizen’s diligence or lack thereof
upon learning of the in absentia removal order; and (4) “any other
circumstances or evidence indicating possible nonreceipt of no-
tice.” Matter of M-R-A-, 24 I. & N. Dec. at 674. None of these
factors are either necessary or sufficient: “[e]ach case must be eval-
uated based on its own particular circumstances and evidence.” Id.
       Here, the BIA and the IJ abused none of their discretion in
denying Petitioners’ motion to reopen. The NTAs advised Peti-
tioners about the consequences of failing to appear for an immigra-
tion hearing and explained that Petitioners needed to notify the im-
migration court of any address changes by filing a Form EOIR-33.
The NTAs were served personally on Petitioners, and the conse-
quences for failing to appear were explained orally to Petitioners in
Spanish. Nevertheless, Petitioners never filed a Form EOIR-33 or
provided other written notice of their new address to the immigra-
tion court. When the immigration court sent the Notice of Hear-
ing by regular mail to Petitioners’ last known address, a presump-
tion of delivery attached; and the requirements of section
1229a(b)(5)(A) and due process were satisfied. See Zelaya, 293 F.3d
USCA11 Case: 20-14757        Date Filed: 11/10/2021     Page: 9 of 12




20-14757               Opinion of the Court                         9

at 1298; Dominguez, 284 F.3d at 1260; Matter of C-R-C-, 24 I. & N.
Dec. at 679.
         On appeal, Petitioners contend they presented sufficient ev-
idence to overcome the presumption of delivery of the mailed no-
tice: statements in Reyes-Games’s affidavit and evidence that Peti-
tioners complied with required ICE check-ins, planned to file an
application for immigration relief, and acted with due diligence by
notifying ICE of their address change and by retaining a lawyer to
file a timely motion to reopen.
       Viewing the record in the light most favorable to the agency,
we cannot conclude that the BIA and the IJ abused their discretion
in determining that Petitioners presented insufficient evidence to
overcome the presumption of delivery. The BIA and the IJ explic-
itly considered Petitioners’ arguments and the pertinent evidence.
Unlike the movants in Matter of M-R-A- and in Matter of C-R-C-
(in which the movants overcame successfully the presumption of
delivery), Petitioners did change their address, did fail to report
their new address to the immigration court despite having received
instructions to do so, and did have no application for relief already
pending when they failed to attend their hearing. See Matter of C-
R-C-, 24 I. & N. Dec. at 677-78, 680; Matter of M-R-A-, 24 I. & N.
Dec. at 665-66, 675-76. That Petitioners might have made an hon-
est mistake and acted with due diligence in moving to reopen their
proceedings is not enough to compel a finding of improper notice.
        On appeal, Petitioners also urge us to follow the Fifth Cir-
cuit’s decision in Fuentes-Pena v. Barr, 917 F.3d 827 (5th Cir. 2019).
USCA11 Case: 20-14757        Date Filed: 11/10/2021      Page: 10 of 12




10                      Opinion of the Court                   20-14757

There, the Fifth Circuit concluded that a petitioner satisfied her ob-
ligation under 8 U.S.C. § 1229(a)(1)(F), to provide notice of her
change of address when she notified ICE of her new address before
ICE filed the NTA with the immigration court. See 917 F.3d at 831.
        We decline to reach this issue. By statute, Petitioners were
obligated to “provide the Attorney General immediately with a
written record of any change of the alien’s address or telephone
number.” See 8 U.S.C. § 1229(a)(1)(F) (emphasis added). Here,
nothing evidences that Petitioners provided written notice to ICE
of their new address: Reyes-Games attested only that he “let the
deportation officer know” about the address change during an of-
fice visit. Thus -- separate and apart from the timing-of-notification
issue presented in Fuentes-Pena -- we cannot conclude that Peti-
tioners’ manner of notification complied with section 1229(a)(1)(F).
       The BIA and the IJ also concluded reasonably that Reyes-
Games’s mistaken belief that ICE and the immigration court were
the same entity constituted no “exceptional circumstances” suffi-
cient to warrant reopening. See 8 U.S.C. § 1229a(e)(1) (defining
“exceptional circumstances” to mean “exceptional circumstances .
. . beyond the control of the alien,” including “battery or extreme
cruelty to the alien or any child or parent of the alien, serious illness
of the alien, or serious illness or death of the spouse, child, or parent
of the alien, but not including less compelling circumstances”). To
the extent Petitioners seek to challenge the BIA’s finding that no
“exceptional circumstances” existed to warrant reopening based on
its sua sponte authority, we lack jurisdiction to consider that
USCA11 Case: 20-14757           Date Filed: 11/10/2021         Page: 11 of 12




20-14757                   Opinion of the Court                              11

discretionary decision. See Lenis v. U.S. Att’y Gen., 525 F.3d 1291,
1293-94 (11th Cir. 2008).
        Our power in cases like this one is narrowly limited. Peti-
tioners have not shown that the BIA and the IJ acted arbitrarily or
capriciously in denying the motion to reopen. We dismiss the pe-
tition in part and deny the petition in part.
     PETITION DISMISSED IN PART AND DENIED IN
PART. *


* In their reply brief, Petitioners argue for the first time that the NTAs were
defective -- and thus constituted insufficient notice -- because the NTAs speci-
fied no date and time for the initial removal proceedings. In support of their
argument, Petitioners rely on the Supreme Court’s recent decision in Niz-
Chavez v. Garland, 141 S. Ct. 1474 (2021). Although Niz-Chavez was decided
while this appeal was pending, the argument Petitioners now seek to raise is
an argument already available when Petitioners moved to reopen in January
2020. By that time, courts had addressed similar challenges to NTAs lacking a
date and time for the initial hearing. See Pereira v. Sessions, 138 S. Ct. 2105
(2018) (addressing whether an NTA containing no time-and-place information
triggers the stop-time rule); Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148,
1157 (11th Cir. 2019) (addressing whether a deficient NTA deprives the agency
of jurisdiction). Because Petitioners’ current challenge to the validity of the
NTAs was an argument Petitioners could have but failed to raise before the
BIA, that argument is deemed unexhausted. Cf. McGinnis v. Ingram Equip-
ment Co., 918 F.2d 1491, 1496 (11th Cir. 1990) (en banc) (concluding that an
argument was “available” to the plaintiff at the time of trial and appeal (and
thus subject to waiver) because -- even though the Supreme Court had yet to
decide the issue -- another circuit court had addressed the argument and the
Supreme Court had granted certiorari on the issue). We lack jurisdiction to
consider unexhausted arguments on appeal. See Indrawati v. U.S. Att’y Gen.,
779 F.3d 1284, 1297 (11th Cir. 2015) (concluding that administrative
USCA11 Case: 20-14757           Date Filed: 11/10/2021         Page: 12 of 12




exhaustion requires the petitioner to “have previously argued the ‘core issue
now on appeal’ before the BIA.”); Amaya-Artunduaga v. U.S. Att’y Gen., 463
F.3d 1247, 1250 (11th Cir. 2006) (“We lack jurisdiction to consider a claim
raised in a petition for review unless the petitioner has exhausted his adminis-
trative remedies with respect thereto.”). In any event, it is unclear that Niz-
Chavez -- which addressed a defective NTA in the context of triggering the
stop-time rule -- would change the outcome of this appeal.